NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted March 17, 2017* 
                                Decided March 17, 2017 
                                             
                                         Before 
 
                        DANIEL A. MANION, Circuit Judge 
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 16‐1565 
 
RICHARD SMEGO,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Central District of Illinois. 
                                                   
      v.                                          No. 13‐CV‐3154 
                                                   
JOSEPH HANKINS and                                Colin S. Bruce, 
SANDRA SIMPSON,                                   Judge. 
      Defendants‐Appellees. 
 
                                           O R D E R 

        Richard Smego, a civil detainee at the Rushville Treatment and Detention Facility 
in Illinois, appeals from the grant of summary judgment for two members of the staff 
who, he claims, violated the First Amendment by ignoring his grievances as punishment 
for past grievances and lawsuits. See 42 U.S.C. § 1983. We agree with the district court 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1565                                                                          Page 2 
 
that a reasonable jury could not find for Smego on this record, and thus we affirm the 
judgment. 
 
        We recount the facts in the light most favorable to Smego, the opponent of 
summary judgment. See Gekas v. Vasiliades, 814 F.3d 890, 893 (7th Cir. 2016). At the center 
of this lawsuit are five grievances submitted at Rushville during the eight years Smego 
was litigating a claim of deliberate indifference to his dental needs. See Smego v. Mitchell, 
645 F. App’x 523 (7th Cir. 2016) (upholding jury verdict for defendant dentist). 
 
        Three of those grievances, all concerning Smego’s dental records, were submitted 
in April and May 2011. The first two were submitted together and accused healthcare 
aides of doctoring Smego’s medical records to make it appear they were present the 
entire time for a March 2011 dental appointment and during that visit Smego never 
complained of dental pain. Smego wanted the two aides to meet with him and explain 
their statements. The facility’s Grievance Examiner, defendant Sandra Simpson, knew 
about Smego’s pending lawsuit and surmised that these grievances were a ploy to 
interview the two aides as potential witnesses for the suit. She deemed the two 
grievances to be “not grievable” and passed them to defendant Joseph Hankins, another 
administrator who sometimes handles grievances. He told Smego that the grievances 
would not be heard or the aides interviewed. Smego replied that he wanted this 
exchange documented so he could “go somewhere with this thing,” prompting Hankins 
to toss the grievances at Smego and say he wouldn’t let him “drag us into your 
litigation.” 
         
        The third grievance, submitted in May 2011, was intended for Rushville’s 
director. Smego said the dentist he was suing had altered his medical records and 
written false affidavits to support those changes. He demanded that this dentist and 
anyone associated with her not be allowed to treat him in the future. Once again 
Simpson, the Grievance Examiner, deemed Smego’s submission “not grievable.” She 
reasoned that, while Smego could refuse medical care, she could not recommend that the 
facility’s only dentist be precluded from treating him if necessary. Hankins spoke to 
Smego again and repeated that he would not let Smego “drag them into” his litigation. 
         
        Over a year later, in October 2012, Smego submitted the fourth grievance after a 
staff member confiscated a Netflix DVD and returned it to the company. This time 
Simpson addressed Smego’s complaint, explaining in writing that the staff member had 
thought the show—Star Trek: Deep Space Nine—was not allowed. In the future, 
Simpson added, staff members would alert residents before returning DVDs. At some 
No. 16‐1565                                                                            Page 3 
 
point, Smego also spoke with Hankins, who said he would not accept Smego’s 
paperwork about the issue and tossed it toward a trash bin. But Hankins did promise to 
tell the staff member to let Smego have the Star Trek series. He did that, but months later 
when Smego wrote him complaining of similar confiscations, Hankins returned the 
certified letter unopened. Afterward when the two passed in a hall, Hankins said he did 
not care if the issue was resolved. 
         
        Finally, in December 2012, Smego submitted a grievance opposing a proposed 
roommate assignment. He said the resident, who was large and intimidating, was 
sexually aggressive and previously had propositioned him for sex. Simpson labeled this 
submission “not grievable,” recommending in writing that Smego consult his therapist 
because “future” room assignments are not grievable. Simpson, mirroring Hankins, also 
told Smego later that she would not allow him “to drag us into this litigation.” In the 
end, the other resident was never placed with Smego. 
         
        In his complaint Smego contended that the responses he received from Simpson 
and Hankins to these five grievances were retaliatory and infringed his First 
Amendment right to file lawsuits and other grievances. But to prevail on this claim, 
Smego would have to show, at a minimum, that the defendants’ actions were serious 
enough to deter future protected speech. See Santana v. Cook Cty. Bd. of Review, 679 F.3d 
614, 622 (7th Cir. 2012); Fairley v. Andrews, 578 F.3d 518, 525 (7th Cir. 2009). The district 
court reasoned that Smego’s evidence misses this threshold, and we agree. 
         
        Contrary to Smego’s assertion, Simpson and Hankins did not ignore his 
grievances; they simply responded differently than he wished. Cf. Burks v. Raemisch, 
555 F.3d 592, 595 (7th Cir. 2009) (positing that grievance examiner might face liability for 
routinely shredding grievances without reading them). And the defendants’ responses 
did not injure Smego. See Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982) (explaining that 
injury is necessary for tort to be actionable, and that it “would trivialize the 
First Amendment to hold that harassment for exercising the right of free speech was 
always actionable no matter how unlikely to deter a person of ordinary firmness from 
that exercise”). Indeed, the defendants did nothing to deter his future grievances and 
lawsuits—since the events in this case, Smego has filed seven lawsuits in the 
Central District of Illinois (Nos. 13‐cv‐3068, 13‐cv‐3167, 15‐cv‐3159, 15‐cv‐4057, 
15‐cv‐4097, 16‐cv‐4058, and 16‐cv‐4261). See Antonelli v. Sheahan, 81 F.3d 1422, 1430 
(7th Cir. 1996) (noting that inmate’s “invocation of the judicial process indicates that the 
prison has not infringed his First Amendment right to petition the government for a 
redress of grievances”). 
No. 16‐1565                                                                            Page 4 
 
        
       Smego contends, however, that the defendants’ actions endangered his health 
and his litigation. He contends that their handling of the grievances related to his dental 
records caused him years of unnecessary pain. But in those grievances he did not 
complain about pain or a lack of medical care; he wished only to confront staff about 
alleged falsifications in his medical records. Smego also argues that, because three of the 
five grievances were handled informally rather than logged, he was prevented from 
exhausting his administrative remedies and creating a record for his lawsuits. But 
Smego’s dental lawsuit was not barred for failure to exhaust—that case went to trial. 
See Smego, 645 F. App’x at 524. And, regardless, if exhaustion is necessary for Rushville 
detainees, see Kalinowski v. Bond, 358 F.3d 978, 979 (7th Cir. 2004), that requirement would 
be excused if a prisoner is prevented from using a facility’s grievance system, Kervin v. 
Barnes, 787 F.3d 833, 835 (7th Cir. 2015). The defendants were not required to help Smego 
strengthen his lawsuits. See Burks, 555 F.3d at 595 (observing that a grievance examiner is 
not an ombudsman). 
        
       Finally, Smego argues that his speech is more easily chilled because he is a civil 
detainee suffering from a mental disorder. He cites Hughes v. Scott, 816 F.3d 955 (7th Cir. 
2016), for the proposition that he should not be required to show adverse action that 
would deter a person of “ordinary firmness.” But even if that is true in the abstract, in 
this case Smego did not suffer any adverse action. As we have said, he simply complains 
that he did not receive the relief he demanded in his grievances. 
        
       We have reviewed Smego’s remaining contentions, and none requires further 
discussion. In particular, Smego’s assertions about other incidents and Rushville policies 
that do not involve Simpson and Hankins are irrelevant to this appeal. Accordingly, the 
judgment is AFFIRMED.